Name: Council Decision (EU) 2019/593 of 8 April 2019 on the conclusion, on behalf of the European Union, of the Agreement establishing the EU-LAC International Foundation
 Type: Decision
 Subject Matter: international affairs;  legal form of organisations;  America;  European construction;  extra-European organisations
 Date Published: 2019-04-12

 12.4.2019 EN Official Journal of the European Union L 103/1 COUNCIL DECISION (EU) 2019/593 of 8 April 2019 on the conclusion, on behalf of the European Union, of the Agreement establishing the EU-LAC International Foundation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 209(2) and 212(1), in conjunction with point (a) of the second subparagraph of Article 218(6) and the second subparagraph of Article 218(8) thereof, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2016/1873 (2), the Agreement establishing the EU-LAC International Foundation (the Agreement) was signed on 25 October 2016 ¦, subject to its conclusion at a later date. (2) The Agreement will establish the EU-LAC Foundation as an international organisation with legal personality under public international law. (3) When acting in the framework of the EU-LAC Foundation, the Union and its Member States should coordinate their positions in accordance with the Treaties and with the principle of sincere cooperation. (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement establishing the EU-LAC International Foundation is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of ratification provided for in Article 24 of the Agreement. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 8 April 2019. For the Council The President F. MOGHERINI (1) Consent of 4 October 2017 (not yet published in the Official Journal). (2) Council Decision (EU) 2016/1873 of 10 October 2016 on the signing, on behalf of the European Union, of the Agreement establishing the EU-LAC International Foundation (OJ L 288, 22.10.2016, p. 1).